Case: 1:21-cv-00270 Document #: 1 Filed: 01/15/21 Page 1 of 2 PagelD #:1

{he LLND 44 crvil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except
as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (See instructions on next page of this form)

 

 

i. (a) PLAINTIFFS DEFENDANTS

FRES OQUENDO WORLD BOXING ASSOCIATION (WBA)

(b) County of Residence of First Listed Plaintiff County of Residence of First Listed Defendant
(Except in U.S. plaintiff cases) (in CLS, plaintiff cases only)
Note: In land condemnation cases, use the location of the tract of land involved.

(c) Attorneys (firm nume, address, and telephone nuniber) Attorneys (if Knewn)

RAED SHALABI LTD. ROBERT MACK

12630 S, HARLEM AVENUE, PALOS HEIGHTS, IL 60463 1501 DOCK STREET

PHONE: 708-671-0800 TACOMA, WASHINGTON 98402

 

 

Ii]. CITIZENSHIP OF PRINCIPAL PARTIES or Diversity Cases Only.)

(Check one box, only for plaintiff and ene box for defendant.)

II. BASIS OF JURISDICTION (Check one box, only.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ol US. Government (3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government not a party.) Pe . i Incorporated or Principal Place of
s Citizen of This State I O11 Business in This State Oa oO4
(2 US. Government 4 Diversity Citizen of Another State [J 2 2 Incorporated cz Principal Place [] 5 5
Defendant (Indicate citizenship of parties in Item 111) of Business in Another State
Citizen or Subject ofa ws 5 : ;
Pomeign Couniy O3 OO 3. Foreign Nation Oe O6
IV. NATURE OF SUIT (Check one box, only.)

CONTRACT TORTS PRISONER PETITIONS LABOR OTHERSTATUTES _]
1110 Insurance PERSONAL INJURY PERSONAL INJURY |] >!0 Motions to Vacate Py 710 Ralr Labor Standards 1771375 False Claims Act
[120 Marine A; 10 Airplane 1 530 General (1 530 General O 720 Labor/Management a aa Be

4315 Airplane Product Liability . .
1320 Assault, Libel & Slander [1 367 cane (1) 535 Death Penalty Relbticns 11400 State Reapportionment
(130 Miller Act C330 Federal Employers’ Personal Injury
Liability Produtt Liability Habeas Corpus: 1 740 Railway Labor Act (1410 Antitrust
(I 140 Negotiable Instrument [340 Marine __.. 1 368 Asbestos Personal |[(1]540 Mandamus & Other 0 751 Family and Medical |[1]430 Banks and Banking
(1150 Recovery of Overpayment |[] 345 Marine Product Liability Injury Product (1550 Civil Rights LeaveAct  —— [450 Commerce
& Enforcement of Judgment |{] 350 Motor Vehicle Liability (555 Prison Condition C] 790 Other Labor Litigation} [7] 460 Deportation
(1151 Medicare Act (1 355 Motor Vehicle Product r°J560 Civil Detainee - CJ 791 Employee Retirement |[1470 Racketeer Influenced
152 Recovery of Defaulted Liability PERSONAL PROPERTY Conditions lacome’ Security dct and Corrupt
Student Loan (7 360 Other Personal Injury of Confinement Organizations
(Excludes Veterans) el 362 Personal Injury - Medical [[] 370 Other Fraud (480 Consumer Credit
. Malpractice . . PROPERTY RIGH
Oo i pene GEN eraMs " (1 371] Truth in Lending ET 820 Copyright sia (1485 Telephone Consumer
(5 160 Stockholders” Suits 1 380 Other Personal 0 830 Patent Protection Act (TCPA)
190 Other Contract Property Damage [1] 835 Patent - Abbreviated |] 490 Cable/Sat TV
(195 Contract Product Liability (J 385 Property Damage New Drug Application |] 850 Securities/Commodities/
(196 Franchise Product Liability OO 840 Trademark Exchange
Ci 880 Defend Trade Secrets |([) 890 Other Statutory Actions
Actof2016(DTSA) |[1891 Agricultural Arts
REAL PROPERTY £5 CIVIL RIGHTS BANKRUPTCY = |. FORFEITURE/PENALTY SOCIAL SECURITY (1893 Environmental Matters
CJ 210 Land Condemnation LJ 440 Other Civil Rights L} 422 Appeal 28 USC 158]L] 625 Drug Related Seizure [I 861 HIA (1395ff) [1 895 Freedom of Information
© 220 Foreclosure D 441 Voting C1 423 Withdrawal eet, CO 862 Black Lung (923) Act
CO 230 Rent Lease & Ejectment {10 449 Employment 28 USC 157 (1690 Other 0 863 DIWC/DIWW [1 896 Arbitration
899 inistrativ:
CO 240 Torts to Land [71443 Housing/Accommodations (403(g)) Oo pinaenelivs
1 245 Tort Product Liability 0 445 Amer. w/ Disabilities- IMMIGRATION (1 864 SSID Title XVI Act/Review or Appeal of
J 290 All Other Real Property Employment LI 462 Naturalization C] 865 RSI (405(2)) Agency Decision
- (1446 Amer. w/Disabilities - Application (950 Constitutionality of
Other (1 463 Habeas Corpus -- FEDERAL TAXES — State Statutes
C1 448 Education Alien Detainee [1 870 Taxes (U.S. Plaintiff
(Prisoner Petition) or Defendant
1 465 Other Immigration 1 871 IRS—Third Party
Actions 26 USC 7609
V. ORIGIN (check one box, only)
| Original oO 2 Removed from oO 3  Remanded from oO 4 Reinstated oO 5 Transferred oO 6 Multidistrict Oo 8 Multidistrict
Proceeding State Court Appellate Court or Reopened from Another _ Litigation - Litigation -
District Transfer Direct File
(specify)

 

VII. PREVIOUS BANKRUPTCY MATTERS (For nature of suit 422 and

423, enter the case number and judge for any associated bankruptcy matter previously adjudicated by

VI. CAUSE OF ACTION ( Enter US. Civil Statute under which you are filing and

 

 

 

write a brief statement of cause.) ‘dia ; _. We neware:
BREACH OF CONTRACT a judge of this Court. Use a separate attachment if necessary.)
VIII. REQUESTED IN O Check if this is a class action under Rule 23, Demand $ CHECK Yes only if demanded in complaint:
COMPLAINT: F.R.CV.P. Jury Demand: [] Yes Ol No
IX. RELATED CASE(S) IF ANY (See instruetions): Judge Case Number
X. Is this a previously dismissed or remanded case? [|] Yes €] No If yes, Case # Name of Judge

1/15/2021 RAFN SHAI ARI
Case: 1:21-cv-00270 Document #: 1 Filed: 01/15/21 Page 2 of 2 PagelD #:2

mmm mm me ee

Authority for Civil Cover Sheet

The ILND 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)
(b)
(c)

IL.

IL.

IV.

Vi.

VIL.

VII.

Plaintiffs-Defendants. Enter names (last. first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
Attorneys. Enter the firm name. address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States. an amendment
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked. the
citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case. pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Descriptions.

Origin. Place an "X" in one of the seven boxes.

Original Proceedings. (1) Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C. Section 1441.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers. :
Multidistrict Litigation —- Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
